      Case 4:19-cv-00226 Document 47-2 Filed on 03/31/20 in TXSD Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                               )
 RUSSELL, et al.                               )
                                               )
 Plaintiffs,                                   )
                                               )              Case No. 4:19-cv-00226
 v.                                            )                  (Class Action)
                                               )          The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                  )                U.S. District Judge
                                               )
 Defendants.                                   )
                                               )

                         DECLARATION OF CAITLIN HALPERN

        My name is Caitlin Halpern. I am over eighteen years of age and am competent to give
the testimony contained in this declaration. I have personal knowledge of the facts stated herein,
and they are true and correct.

       1.      I am an associate attorney at Gibbs & Bruns LLP and a volunteer teacher with the
Houston chapter of a national organization called the Rikers Debate Project. Between October
2019 and March 2020, I taught debate classes at the Harris County Jail facility located at 701 North
San Jacinto Street, Houston, Texas 77002.

       2.      On March 12, 2020, facility staff informed me that all volunteer-led classes had
been suspended due to the COVID-19 outbreak. Since then, I have not been able to enter the jail
or speak with any of the debate students. On or about March 16, 2020, I mailed letters to all of the
debate students that, among other things, asked about the conditions in the jail.

        3.      On March 30, 2020, I received a letter mailed by one of the debate students. It was
signed by a total of 15 individuals, 6 debate students and 9 others who, on information and belief,
reside in the same dorm. This is the first contact I have had with anyone incarcerated in the Harris
County Jail since the last debate class was held on March 10, 2020. I provided a true and correct
copy of the letter I received to Elizabeth Rossi.

My name is Caitlin Halpern; my date of birth is May 22, 1988; and my address is 1616 West Dallas
Street, Apt. 156, Houston, Texas 77019. I declare under penalty of perjury that the foregoing is
true and correct.

Executed in Harris County, State of Texas, on the 31st day of March, 2020.
Case 4:19-cv-00226 Document 47-2 Filed on 03/31/20 in TXSD Page 2 of 2



                                           ____________________
                                           Caitlin Halpern
